Case: 2:20-cv-03785-ALM-KAJ Doc #: 37 Filed: 10/02/20 Page: 1 of 3 PAGEID #: 807




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO

DIANE OWENS, Individually and on Behalf of
All Others Similarly Situated,             Civil Action No. 2:20-cv-03785-ALM-KAJ

              Plaintiff,

       vs.

FIRSTENERGY CORP., CHARLES E.
JONES, JAMES F. PEARSON, STEVEN E.
STRAH and K. JON TAYLOR,

               Defendants.
CHANA FRAND, Individually and on Behalf
of All Others Similarly Situated,       Civil Action No. 2:20-cv-04287-JLG-EPD

              Plaintiff,

       v.

FIRSTENERGY CORP., CHARLES E.
JONES, JAMES F. PEARSON, STEVEN E.
STRAH and K. JON TAYLOR,

              Defendants.

  NOTICE OF NON-OPPOSITION OF JAMES J. DURRETT JR.TO COMPETING
 MOTIONS FOR CONSOLIDATION OF THE ACTIONS, APPOINTMENT AS LEAD
            PLAINTIFF, AND APPROVAL OF LEAD COUNSEL

       TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Movant James J. Durrett Jr. (“Mr. Durrett”) does not

oppose the competing motions for consolidation of the above captioned actions (the “Actions”),

appointment as Lead Plaintiff, and approval of his selection of Lead Counsel. On September 28,

2020, Mr. Durrett timely filed a motion for consolidation of the Actions, appointment as Lead

Plaintiff, and approval of selection of counsel, stating that he suffered losses of approximately
Case: 2:20-cv-03785-ALM-KAJ Doc #: 37 Filed: 10/02/20 Page: 2 of 3 PAGEID #: 808




$3,544.05 in financial losses in connection with his purchases of FirstEnergy Corp. securities

from February 21, 2017, and July 21, 2020, inclusive. Similar motions for consolidation of the

Actions, appointment as Lead Plaintiff, and approval of selection of counsel were filed by other

putative class members in the Actions.

       The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides a presumption

that the “most adequate plaintiff” to represent the interests of class members is the person or

group that, among other things, has “the largest financial interest in the relief sought by the

class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Based upon a review of the competing motions and

supporting papers provided by the other movants seeking appointment as lead plaintiff, it appears

that, while Mr. Durrett is well-qualified to serve as Lead Plaintiff in the Actions, he does not

possess the “largest financial interest in the relief sought by the class” as required by the PSLRA.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb).

       This non-opposition shall have no impact on Mr. Durrett’s membership in the proposed

class, his right to share in any recovery obtained for the benefit of the class, or his ability to serve

as lead plaintiff should the need arise.


DATED: October 1, 2020                          CUMMINS LAW LLC

                                                /s/ James R. Cummins______
                                                James R. Cummins (0000861)
                                                312 Walnut Street, Suite 1530
                                                Cincinnati, Ohio 45202
                                                Tel: 513.721.9000
                                                Fax: 513.721.9001
                                                jcummins@cumminslaw.us

                                                Liaison Counsel for Mr. Durrett

                                                LEVI & KORSINSKY, LLP
                                                Shannon L. Hopkins
                                                1111 Summer Street, Suite 403
Case: 2:20-cv-03785-ALM-KAJ Doc #: 37 Filed: 10/02/20 Page: 3 of 3 PAGEID #: 809




                                    Stamford, CT 06905
                                    Tel: (203) 992-4523
                                    Fax: (212) 363-7171
                                    Email: shopkins@zlk.com

                                    Attorneys for Mr. Durrett
